FOURTH DIVISION
                                   DILLARD, P. J.,
                                  RAY and SELF, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                       June 19, 2017




In the Court of Appeals of Georgia
 A17A0608. GRAYBILL v. ATTAWAY CONSTRUCTION &
     ASSOCIATES, LLC.

      SELF, Judge.

      In this contract dispute, homeowner Brannon Graybill (“Graybill”) sued

contractor Attaway Construction & Associates, LLC (“Attaway”) for damages related

to work Attaway performed during the remodeling of Graybill’s residence. Following

a bench trial, the Superior Court of Columbia County entered judgment in Attaway’s

favor, including an award of attorney fees pursuant to OCGA § 13-6-11. Graybill

appeals and, for the reasons that follow, we affirm in part and reverse in part.

      Evidence adduced at trial revealed that Graybill and Attaway entered into an

October 1, 2014 contract for residential remodeling work at Graybill’s residence. The

contract listed the cost of the work as $175,000; Graybill testified that the $175,000
represented a comprehensive fixed price for the project,1 while Attaway asserted that

the project would cost “approximately $225,000 on a cost plus 12% basis.” Attaway

also stated that Graybill executed the contract to obtain a loan for $175,000 and that

he would pay any difference between the contract price and the total cost out of

pocket.

      Based upon the parties’ agreement, drawings were prepared and subsequently

modified on multiple occasions. During the course of the remodeling project, Graybill

and his wife chose more expensive and higher-quality materials than were originally

budgeted. As the cost of the project escalated, and Attaway sought additional

payments, the parties’ relationship soured. Ultimately, Graybill paid Attaway

$213,979 and paid $52,231.73 directly to some of Attaway’s subcontractors.

However, Graybill refused to pay two of Attaway’s applications for payment totaling

$43,540.05, after which Attaway issued a July 8, 2015 “Suspension of Construction

for Non-Payment.” On August 21, 2015, Graybill sued Attaway for breach of contract

and negligent construction, and Attaway counterclaimed for, among other things,




      1
       However, Graybill acknowledged that he knew the price would increase based
upon changes to the scope of work he requested.

                                          2
breach of contract, quantum meruit, fraud,2 and attorney fees pursuant to OCGA § 13-

6-11. Graybill waived his right to a jury trial and, following a bench trial, the trial

court entered judgment in favor of Attaway for $43,540.05 in damages plus interest

and $57,156.62 in attorney fees and expenses. This appeal followed.

      1. In his first enumeration of error, Graybill contends the trial court erroneously

refused his “right to present oral closing argument” and his right to a concluding

argument. However, we need not consider Graybill’s enumeration because he waived

the alleged error.

      Near the conclusion of the bench trial, the trial court asked counsel for both

parties, “[d]o y’all want to argue it this afternoon, or what do you want – do you want

to submit it, or do you want to send me a brief or what?” Graybill’s counsel

responded that he could complete his argument in “ten minutes” and that he had

prepared two bench briefs for the trial court, while Attaway’s counsel stated he had

not seen the bench briefs and suggested that “each side submit their proposed findings

and conclusions of law[;] [t]hat would be our argument.” Graybill’s counsel resisted

Attaway’s counsel’s suggestion, saying “I would prefer not to. I’d prefer to argue it,

Your Honor.”

      2
          Attaway later voluntarily dismissed its fraud claim without prejudice.

                                           3
        What followed was an extended colloquy between counsel and the trial court

concerning whether the parties wished to argue the case personally or by post-trial

briefing. During that discussion, Graybill’s counsel repeated his desire “to close

today” rather than submit briefs in lieu of argument. The trial court responded that it

would allow the parties to submit post-trial briefs “and that will stand for your

argument, unless . . . someone objects,” but added that “if you want to argue, I’ve got

all night.” Graybill’s counsel then stated:

        [GRAYBILL’S COUNSEL]: Well, we’re – we’re going to do what you tell
            us to do. What are you telling us? Would you have preferred to do a
bench
             brief?
        THE COURT: Without objection, then, what I’m going to ask you to argue –
             is to argue the case in the way of – of a letter –
        [GRAYBILL’S COUNSEL]: Okay.
        THE COURT: – or brief –
        [GRAYBILL’S COUNSEL]: Sure.
        THE COURT: – and incorporate – and that would incorporate your authority.
        [GRAYBILL’S COUNSEL]: May we put a limit on that?
        THE COURT: A page limit?
        [GRAYBILL’S COUNSEL]: Yes, sir.

However, Graybill’s counsel then said, “Well, . . . I object then. I want to orally argue

the case[,]” to which the trial court replied,

        THE COURT: Okay, argue it. That’s fine, we’ll stay and we’ll argue it.
        [GRAYBILL’S COUNSEL]: I mean, you know, it’s - - that’s what I - - that’s
        what I want to do.

                                                 4
       THE COURT: And if you - - all right, you argue it, and then if you all - - all
       right, that will be fine. You argue it. I’ll take care of everything after that.
       [GRAYBILL’S COUNSEL]: Sure.

Attaway’s counsel then asked to reserve argument in the form of a written brief,

which led to additional discussion in view of Graybill’s counsel’s statement that he

wanted to waive opening and reserve concluding argument. The trial court ultimately

stated that

       [i]f either of you wants to argue the case, you have [the] absolute right
       to do it. So, if either of you is insisting on oral argument this afternoon,
       then I am going to allow either or both of you to do that. And I don’t
       mind, then, giving you five days if you want to brief it after that. That
       suits me to a tee. That’s fine. So with that advisory, or that communique,
       . . . [Graybill’s counsel], what do you want to do?


Graybill’s counsel stated, “I want to close it out today. I’d like to orally argue briefly.

I’m going to keep it very brief.” When Attaway’s counsel elected to forego an oral

argument in lieu of a post-trial brief, Graybill’s counsel again complained that the

proposed procedure would give Attaway “the last say in the case. . . .” Nevertheless,

Graybill’s counsel ultimately stated that, “I’ll put it all in a letter, Judge, if we’re

going to do it that way. [. . .] But I’m going to put on the record that I object to this.”

The discussion concluded with the following exchange:


                                            5
       [GRAYBILL’S COUNSEL]: All right, I’ll do it whatever way you want to, but
       just, you know, - -
       THE COURT: All right.
       [GRAYBILL’S COUNSEL]: - - I - -
       THE COURT: I’ll get briefs from you then.

One week later, the parties delivered letter briefs to the trial court.

       In Wilson v. Wilson, our Supreme Court confirmed that “the right to closing

argument exists even in civil, non-jury trials, but may be precluded when no factual

issues exist or when the parties waive the opportunity.” (Emphasis supplied.) 277 Ga.

801, 802 (1) (596 SE2d 392) (2004). See also OCGA § 9-10-186 (plaintiff in civil

actions is entitled to opening and concluding arguments). Indeed, the right to argue

“may be waived expressly or by conduct.” (Citation omitted.) Wilson, 277 Ga. at 803

(1).

       In this case, the trial court inquired of counsel for the parties whether they

wanted to present an oral closing argument or submit arguments in a post-trial brief.

While Graybill’s counsel stated he wanted to present an oral closing argument,

Attaway’s counsel suggested submitting a post-trial brief in lieu of a closing

argument. This initial disagreement spawned an extended discussion between the trial

court and the parties, during which Graybill’s counsel repeated his desire to present

an oral closing argument. In fact, during the ongoing discussion, the trial court invited

                                           6
Graybill’s counsel to present oral argument on three occasions. After the trial court’s

third invitation, Graybill’s counsel repeated that he wanted to present oral argument

but also wanted to submit two bench briefs. Additional discussion ensued, during

which Graybill’s counsel stated to the trial court: (1)”we’re going to do what you tell

us to do”; (2)”[t]hen I’ll put it in a letter, Judge, if we’re going to do it that way”; and

(3)”I’ll do it whatever way you want to. . . .”

       As a result, despite multiple invitations by the trial court, Graybill’s counsel did

not present oral argument and cannot now “be heard to complain of error induced by

[his] own conduct, nor to complain of errors expressly invited by [him] during the

trial of the case.” (Citation omitted.) Oglethorpe Power Corp. v. Estate of Forrister,

332 Ga. App. 693, 699 (2) (b) (774 SE2d 755) (2015). “[N]o matter how erroneous

a ruling of a trial court might be, a litigant cannot submit to a ruling or acquiesce in

the holding, and then complain of the same on appeal. He must stand his ground.

Acquiescence deprives him of the right to complain further.” (Footnote omitted.)

Roberts v. First Ga. Community Bank, 335 Ga. App. 228, 230 (1) (779 SE2d 113)

(2015). See also Davis v. Phoebe Putney Health Systems, 280 Ga. App. 505, 506-507

(1) (634 SE2d 452) (2006) (“A party cannot participate and acquiesce in a trial

court’s procedure and then complain of it.”). Accordingly, we conclude that Graybill

                                             7
waived any error concerning closing arguments since he, despite multiple invitations

by the trial court to present an oral closing argument, failed to do so and acquiesced

in the trial court’s suggestion to submit closing arguments by brief.

      2. In two related enumerations of error, Graybill argues that the trial court’s

award of attorney fees to Attaway was improper and that, even if the award was

appropriate, Attaway failed to present sufficient evidence to support its request for

attorney fees. We agree that the trial court’s award of attorney fees to Attaway

pursuant to OCGA § 13-6-11 is not authorized under Georgia law.

      Graybill’s complaint alleged causes of action for breach of contract and

negligent construction related to Attaway’s remodeling work at Graybill’s residence.

In its answer to Graybill’s complaint, Attaway included counterclaims for, among

other things, breach of contract, quantum meruit, fraud, and attorney fees pursuant to

OCGA § 13-6-11. At the conclusion of its case, Attaway’s counsel offered, “in our

place[,]” to state their attorney fees. After extensive discussion of another matter,

Attaway’s counsel stated “in our place that we have [. . .] attorneys [sic] fees and

expenses of fifty thousand dollars.” Attaway’s counsel added that “[w]e charged

hourly rates less than those charged by [Graybill’s] counsel, so we submit that’s a

reasonable sum.” Graybill’s counsel did not object to Attaway’s request for attorney

                                          8
fees, but did request “the standard affidavit and backup time sheets so that I can at

least see those[.]”

      Attached to Attaway’s counsel’s affidavit in support of attorney fees were

“time records kept in [counsel’s] firm’s billing system” reflecting work by “lawyers,

paralegal, and law clerks. . . .” The records demonstrated “work on behalf of Attaway

Construction in defending against the claim of Brannon Graybill, and in pursuing the

Attaway Construction counterclaim. . . .” Attaway’s counsel averred that the hourly

rates shown in the records “are extremely reasonable for the Augusta market” and that

the 378.83 hours billed to Attaway “also have been reasonable.” While the time

records identified the date of each time entry, the timekeeper’s initials and billing

rate, the number of hours worked and billed, and the monetary amount of the task

performed, the records contain no description of the task performed or whether the

task was related to Attaway’s counterclaims. In response, Graybill argued only that

Attaway’s counsel’s attorney fees were “[u]nreasonable [i]nsofar as the [t]otal [h]ours

[s]pent are [e]xcessive.” In its order, the trial court awarded Attaway “the reasonable

attorney fees as proven by the affidavit of [Attaway’s] counsel in the amount of

$50,000.00.”



                                          9
      (a) Graybill first argues that the trial court erred in awarding Attaway attorney

fees because “a plaintiff-in-counterclaim cannot recover those fees when its

counterclaim arises out of the same transaction underlying the complaint.” We agree.

      “The general rule is that an award of attorney fees and expenses of litigation

are not available to the prevailing party unless authorized by statute or contract.”

(Citation and punctuation omitted.) Singh v. Sterling United, Inc., 326 Ga. App. 504,

512 (4) (756 SE2d 728) (2014). To that end, OCGA § 13-6-11 provides that

      [t]he expenses of litigation generally shall not be allowed as a part of the
      damages; but where the plaintiff has specially pleaded and has made
      prayer therefor and where the defendant has acted in bad faith, has been
      stubbornly litigious, or has caused the plaintiff unnecessary trouble and
      expense, the jury may allow them.


Furthermore, “[t]he award of expenses of litigation under OCGA § 13-6-11 can only

be recovered by the plaintiff in an action under the language of the statute; therefore,

the defendant and plaintiff-in-counterclaim cannot recover such damages where there

is a compulsory counterclaim.” Singh, 326 Ga. App. at 513 (4) (citing Sanders v.

Brown, 257 Ga. App. 566, 570 (c) (571 SE2d 532) (2002)). See also Byers v.

McGuire Properties, 285 Ga. 530, 540 (6) (679 SE2d 1) (2009) (plaintiff-in-

counterclaim “cannot recover attorney’s fees under OCGA § 13-6-11 unless [it]

                                          10
asserts a counterclaim which is an independent claim that arose separately from or

after the plaintiff’s claim”).3 “Under the Civil Practice Act, a pleading shall state as

a counterclaim any claim which at the time of serving the pleading the pleader has

against any opposing party, if it arises out of the transaction or occurrence that is the

subject matter of the opposing party’s claim.” (Punctuation omitted.) Singh, 326 Ga.

App. at 513 (4) (citing OCGA § 9-11-13 (a)).

      With these principles in mind, we conclude that Attaway’s counterclaims for

breach of contract and quantum meruit arising from Attaway’s work at Graybill’s

residence, and which formed the basis for the trial court’s award of attorney fees,

were “clearly in the nature of . . . compulsory counterclaim[s] and thus fees were not

permitted for [those] claim[s] under OCGA § 13-6-11.” Singh, 326 Ga. App. at 513

(4). It follows that the trial court erred in granting Attaway attorney fees based upon

its counterclaims and, therefore, we reverse that portion of the trial court’s order




      3
         We decline Attaway’s veiled invitation to adopt the reasoning of Tri-State
Consumer Ins. Co. v. LexisNexis Risk Solutions, 858 FSupp.2d 1359 (N.D. Ga. 2012)
criticizing, but ultimately following, Byers. See Ga. Const. of 1983, Art. VI, Sec. VI,
Par. VI (“The decisions of the Supreme Court shall bind all other courts as
precedents.”).

                                           11
awarding Attaway $50,000 in attorney fees.4 See Byers, 285 Ga. at 540 (6); Singh,

326 Ga. App. at 513 (4).

      (b) In view of our holding in Division 2 (a), supra, we need not consider

Graybill’s enumeration of error concerning the alleged insufficiency of the proof of

Attaway’s attorney fees.5 See, e.g., Premier Cabinets v. Bulat, 261 Ga. App. 578, 582

(5) (583 SE2d 235) (2003).

      3. Next, Graybill asserts that the trial court erred in awarding damages for both

of the mutually exclusive remedies of breach of contract and quantum meruit. We do

not agree.



      4
        While acknowledging the applicability of Byers, Attaway’s sole argument in
response to Graybill’s enumeration is that Graybill failed to preserve the issue for
appeal by timely objecting to Attaway’s request for attorney fees. However,
Graybill’s argument “is that the actual award itself is improper as a matter of law.”
First Union Nat. Bank v. Big John’s Auto Sales, 203 Ga. App. 797, 799-800 (6) (417
SE2d 416) (1992). In that vein, “[t]he recoverability of damages is dependent upon
the applicable law and evidence.” (Footnote omitted.) Premier Cabinets v. Bulat, 261
Ga. App. 578, 583 (5) (583 SE2d 235) (2003). And in this case, “the award of
attorney fees . . . cannot be upheld as authorized pursuant to OCGA § 13-6-11.” Id.
Accordingly, the cases upon which Attaway relies concerning waiver are inapposite.
Compare Benchmark Builders v. Schultz, 289 Ga. 329, 330 (1) (711 SE2d 639) (2011)
(Court of Appeals erred in relying on waiver to affirm award under OCGA § 13-6-
11).
      5
        Similarly, we need not decide whether Attaway “set forth any facts showing
that [Graybill] [has] been stubbornly litigious.” Byers, 285 Ga. at 540 (6).

                                         12
      In its answer and counterclaim, Attaway included alternate causes of action for

breach of contract and quantum meruit. During trial, an Attaway representative

testified that it sought $43,540.05 based upon the parties’ contract and Graybill’s

failure to satisfy two of Attaway’s applications for payment. Yet in its post-trial brief,

Attaway argued that “[w]hether . . . the written contract document is binding upon the

parties or not, Georgia law dictates that Attaway Construction is entitled to the cost

of labor and materials in the amount of $43,540.05 that has been provided and billed

to [Graybill], but for which [Graybill] has failed to pay.” The trial court “conclude[d]

that [Attaway] is entitled to recover damages from [Graybill] on the theories of breach

of contract and in quantum meruit.” Ultimately, without identifying the legal theory

supporting the judgment, the trial court ordered that Attaway “shall recover damages

on its counterclaim against [Graybill] in the amount of $43,540.05.”

      “It has long been the law in Georgia that although a party may plead in

alternative counts, no recovery may be had in quantum meruit when a contract

governs all claimed rights and responsibilities of the parties.” Holder Constr. Group

v. Ga. Tech Facilities, 282 Ga. App. 796, 801 (4) (640 SE2d 296) (2006) (citing

Choate Constr. v. Ideal Electrical Contractors, 246 Ga. App. 626, 630 (4) (541 SE2d

435) (2000)). Similarly, while it is true that “a party may pursue inconsistent

                                           13
remedies, he is not permitted a double recovery of the same damages for the same

wrong. He is entitled to only one satisfaction of the same damages.” (Citation and

punctuation omitted.) Marvin Nix Dev. Co. v. United Community Bank, 302 Ga. App.

566, 568 (692 SE2d 23) (2010). See also Pope v. Professional Funding, 221 Ga. App.

552, 555 (2) (472 SE2d 116) (1996) (“Although [the lender] could maintain its action

both on breach of contract and conversion theories, it could not obtain a double

recovery and was required to elect its remedy.”). As a result, “while the claimant, or

counterclaimant as in this case, is not required to make an election between

inconsistent remedies prior to the verdict, he must make, and be given the opportunity

to make, an election prior to the formulation and entry of judgment.” UIV Corp. v.

Oswald, 139 Ga. App. 697, 699 (229 SE2d 512) (1976). Nevertheless, although an

election of remedies should be made before the entry of judgment, “we [will] find no

reversible error in the failure to make such an election [where] there was no risk of

double recovery.” All Risk Ins. Agency v. Belk, 191 Ga. App. 576, 577 (1) (382 SE2d

361) (1989). Compare UIV, 139 Ga. App. at 699.

      Here, the trial court “conclude[d] that [Attaway] is entitled to recover damages

from [Graybill] on the theories of breach of contract and in quantum meruit[,]” but

the trial court’s award of $43,540.05 did not identify which of these two incongruent

                                         14
causes of action supported its award. Irrespective of the support for the trial court’s

finding, we conclude that the trial court did not award Attaway a double recovery.

During the trial, Attaway claimed damages of $43,540.05 based upon the parties’

contract, while its post-trial brief stated that “[w]hether . . . the written contract

document is binding upon the parties or not, Georgia law dictates that Attaway

Construction is entitled to the cost of labor and materials in the amount of

$43,540.05 that has been provided and billed to [Graybill], but for which [Graybill]

has failed to pay.”6 (Emphasis supplied.) In addition, we note that neither Graybill in

the present appeal nor Attaway by cross-appeal challenged the trial court’s entry of

judgment in the amount of $43,540.05; rather, Graybill’s argument focuses upon the

trial court’s inconsistent judgment and the alleged need for Attaway to elect a remedy,

not upon the fact that a remedy in Attaway’s favor was proper or that the amount of

the judgment awarded was not supported by the evidence.7 To that end, the parties do

      6
        Similarly, Attaway argues in its briefing to this Court that “[w]hether
[Graybill] is liable under the theory of quantum meruit, breach of contract, or both,
the amount of damages owed to [Attaway] is the same.”
      7
         Indeed, Graybill states he “does not challenge the factual findings of the trial
court. . . .” And yet, Graybill’s opening brief invites this Court to vacate the trial
court’s judgment and “remand the case for Attaway to make [an] election of remedies
and a new judgment to be entered thereon[,]” which would give Graybill “the right
to appeal the new judgment as to the remedy elected.” To the contrary, if, as Graybill

                                           15
not cite any evidence to warrant a measure of damages other than $43,540.05. In

short, then, regardless of the cause of action, the trial court awarded a single,

unchallenged recovery of $43,540.05. Therefore, under the unique circumstances of

this case, we conclude that “there was no risk of double recovery” and that an election

of remedies was unnecessary. See All Risk, 191 Ga. App. at 577 (1). To hold

otherwise would elevate form over substance. Cf. Thomas v. State, 324 Ga. App. 898,

900-901 (752 SE2d 67) (2013) (despite single recovery, “[Graybill] is, in fact, relying

simply on the absence of a ‘formal [election of remedies]’ – the elevation of form

over substance”).

      4. Finally, Graybill contends that the trial court should have referred his post-

trial motion to recuse the trial judge to another judge for review because the trial




appears to suggest, the trial court erred in awarding damages based upon breach of
contract or quantum meruit, Graybill was required to enumerate as error any
arguments for reversal in the present appeal instead of attempting to procure a
proverbial second bite at the appellate apple. In view of Graybill’s failure to
enumerate these alleged errors herein, any such error has been waived. See Felix v.
State, 271 Ga. 534, 539 (523 SE2d 1) (1999) (“The appellate court is precluded from
reviewing the propriety of a lower court’s ruling if the ruling is not contained in the
enumeration of errors.”); Dewberry v. State, 294 Ga. App. 358, 359 (670 SE2d 150)
(2008) (citing Hodgkins v. Marshall, 102 Ga. 191, 199 (29 SE 174) (1897)) (failure
to enumerate errors upon a first appeal waives the right to enumerate them later).

                                          16
judge failed to disclose a familial relationship with Attaway’s co-counsel. See

Uniform Superior Court Rule 25.3. We discern no error.

      Almost three weeks after the conclusion of the bench trial, and one week after

the trial court executed its judgment, Graybill allegedy discovered through “internet

research” that the trial judge was related by marriage to Attaway’s co-counsel.

Specifically, Graybill alleged that the trial judge’s daughter is

married to Attaway’s co-counsel’s brother. Graybill’s sources for the “internet

research” included the trial judge’s wife’s Facebook account, which included “links

to photographs” of Attaway’s co-counsel’s family, and a birth announcement

identifying the trial judge and his wife as the grandparents of their daughter’s

newborn son. As a result, Graybill averred that he “believe[d] that [the trial judge]

cannot be impartial and that bias and prejudice exists in favor of [Attaway] and

against me.” Graybill promptly filed a motion to recuse the trial judge and supported

his motion with affidavits. Without referring the motion to recuse to another judge,

the trial court denied Graybill’s motion.




                                            17
      While the parties agree that the alleged relationship between the trial judge and

Attaway’s co-counsel does not fall within the prohibited degree of consanguinity,8 see

OCGA § 15-1-8 (a) (2), Graybill nevertheless asserts that the familial relationship

raises a specter of bias and partiality and that the trial court should have referred the

motion to another judge for review following his failure to disclose the familial

relationship. We are not persuaded. “In Georgia, both OCGA § 15-1-8 and Canon

[2][9] of the Georgia Code of Judicial Conduct are applicable when the issue of

judicial recusal is considered.” Mayor & Aldermen of the City of Savannah v.




      8
        OCGA § 15-1-8 (a) (2) precludes a judge from presiding over in matter in
which the judge is related within the third degree of consanguinity “to any party
interested in the result of the case. . . .”

      The civil law is computed by counting from one of the persons up to the
      common ancestor, and then down again to the other person. [. . .] Under the
      civil law, the correct method of computation is to count the ‘steps’ or
      generations from one ancestor to the next counting each ‘step’ or generation
      as one degree, and not to count each ancestor as a degree.

(Citations and punctuation omitted.) Cheeks v. State, 234 Ga. App. 446, 449 (3) (507
SE2d 204) (1998). See also Eaton v. Grindle, 236 Ga. 324, 325 (223 SE2d 670)
(1976)).
      9
        The Code of Judicial Conduct was revised effective January 1, 2016. The
provisions of Canon 2.11 were previously contained in Canon 3E (1). See Post v.
State, 298 Ga. 241, 244 (1) (779 SE2d 624) (2015).

                                           18
Batson-Cook Co., 291 Ga. 114, 115 (728 SE2d 189) (2012). OCGA § 15-1-8 (a)

(2015) provides, in relevant part, that

      [n]o judge or Justice of any court . . . shall:


      (1) [s]it in any case or proceeding in which he is pecuniarily interested;


      (2) [p]reside, act, or serve in any case or matter when such judge is
      related by consanguinity or affinity within the third degree . . . to any
      party interested in the result of the case or matter; or


      (3) [s]it in any case or proceeding in which he has been of counsel, nor
      in which he has presided in any inferior judicature, when his ruling or
      decision is the subject of review, without the consent of all parties in
      interest.


Canon 2.11 (A) states that “[j]udges shall disqualify themselves in any proceeding in

which their impartiality might reasonably be questioned. . . .” (Emphasis supplied.)

“The comprehensive concern for judicial impartiality found in Canon [2.11] provides

a broader rule of disqualification than does OCGA § 15-1-8.” (Citations omitted.)

Batson-Cook, 291 Ga. at 121 (2) (b) (ii). To that end, Canon 2.11 “is an inclusive

catch-all provision for analysis of alleged disqualifying judicial conduct and sets a

general standard that the appearance of partiality requires recusal, followed by


                                           19
specific examples of disqualifying conditions.” (Citation and punctuation omitted.)

Id. In that regard, “[w]e have construed the phrase ‘impartiality might reasonably be

questioned’ to mean whether a fair-minded and impartial person would have a

reasonable perception of a judge’s lack of impartiality based upon objective facts set

forth in the affidavit or reasonable inferences therefrom.” (Citation omitted.) Id.

      Moreover, the alleged bias must be of such a nature and intensity to
      prevent the complaining party from obtaining a trial uninfluenced by the
      court’s prejudgment. To warrant disqualification of a trial judge the
      affidavit supporting the recusal motion must give fair support to the
      charge of a bent of mind that may prevent or impede impartiality of
      judgment.


(Citation omitted.) Rice v. Cannon, 283 Ga. App. 438, 443 (2) (641 SE2d 562)

(2007).

      To enforce these provisions, motions to recuse or disqualify judges are

governed by Uniform Superior Court Rule 25, which requires motions to recuse be

timely filed, in writing, and supported by “accompanying affidavit(s) which shall

fully assert the facts upon which the motion is founded.” USCR 25.1.

      The affidavit shall clearly state the facts and reasons for the belief that
      bias or prejudice exists, being definite and specific as to time, place,
      persons and circumstances of extra-judicial conduct or statements,

                                          20
      which demonstrate either bias in favor of any adverse party, or prejudice
      toward the moving party in particular, or a systematic pattern of
      prejudicial conduct toward persons similarly situated to the moving
      party, which would influence the judge and impede or prevent
      impartiality in that action. Allegations consisting of bare conclusions
      and opinions shall not be legally sufficient to support the motion or
      warrant further proceedings.


USCR 25.2. When presented with a motion to recuse, “the judge shall temporarily

cease to act upon the merits of the matter and shall immediately determine the

timeliness of the motion and the legal sufficiency of the affidavit, and make a

determination, assuming any of the facts alleged in the affidavit to be true, whether

recusal would be warranted.” USCR 25.3. “If all three conditions precedent set forth

in USCR 25.3 are not met, the trial judge shall deny the motion on its face as

insufficient, and there is no need for the trial judge to assign the motion to another

judge to hear.” Gibson v. Decatur Fed. S & L Assn., 235 Ga. App. 160, 166 (3) (508

SE2d 788) (1998).

      In this case, we conclude that Graybill’s affidavit was legally insufficient and,

as a result, the trial court did not err by denying Graybill’s motion to recuse. The

substance of Graybill’s affidavit comes from apparent Facebook posts – which are not

part of the record on appeal – showing family photographs and a birth announcement

                                         21
for the trial judge’s grandson. Not only do these facts fail to implicate the prohibited

degree of consanguinity, see OCGA § 15-1-8 (a) (2), but we do not find that “a

fair-minded and impartial person would have a reasonable perception of a judge’s

lack of impartiality based upon objective facts set forth in the affidavit or reasonable

inferences therefrom.” Batson-Cook, 291 Ga. at 121 (2) (b) (ii). Nor does “the

affidavit supporting [Graybill’s] recusal motion . . . give fair support to the charge of

a bent of mind that may prevent or impede impartiality of judgment.” (Citation

omitted.) Rice, 283 Ga. App. at 443 (2). At best, Graybill’s motion and the supporting

affidavit suggest that the trial court erred by failing to disclose a familial relationship

that is not within the prohibited degree of consanguinity. This is not sufficient.10

       10
         Notwithstanding the trial court’s determination “that the motion [to recuse]
[was] timely filed[,]” this Court is troubled by the timing of Graybill’s motion to
recuse, which came on the heels of the trial court’s judgment in Attaway’s favor. Cf.
Moran v. State, 293 Ga. App. 279, 280 (1) (a) (666 SE2d 726) (2008) (in context of
juror disqualifications pursuant to OCGA § 15-12-135 (a), “[w]here it appears that
the party having cause to complain either knew of the relationship, or could have
discovered it by the timely exercise of ordinary diligence, and remained silent, that
party will be presumed to have waived the disqualification.”) (emphasis supplied);
Von Hoff v. Carmichael, 204 Ga. App. 760, 762 (3) (420 SE2d 643) (1992) (party
took “chances on a favorable outcome of the trial and only after an adverse verdict
was returned did she file a proper motion to recuse[;] [t]his is precisely the type of
practice which the timeliness requirement of Rule 25.1 is designed to guard against”).
To that end, noticeably absent from Graybill’s affidavit is mention of any
investigation of the trial judge’s connections or relationships upon the original
assignment of the case to the trial judge. See generally Moran, 293 Ga. App. at 280

                                            22
Accordingly, in view of Graybill’s failure to demonstrate that recusal would be

warranted by the facts presented in his affidavit if taken as true, we find no error in

the trial court’s threshold denial of Graybill’s motion.11 See Gibson, 235 Ga. App. at

166 (3).

      Judgment affirmed in part and reversed in part. Dillard, P. J., and Ray, J.,

concur.




(1) (a); Von Hoff, 204 Ga. App. at 762 (3). See also BITT Intl. Co. v. Fletcher, 259
Ga. App. 406, 411 (5) (577 SE2d 276) (2003) (judge’s lack of impartiality “is not
based upon the perception of either interested parties or their lawyer-advocates,
seeking to judge shop, to gain a trial advantage, or to overturn an unfavorable
judgment, because their credibility is suspect from self-interest.”) (physical precedent
only); Baptiste v. State, 229 Ga. App. 691, 694 (1) (494 SE2d 530) (1997).
      11
        As a result, we need not consider Graybill’s argument that the trial court’s
order denying his motion to recuse demonstrated bias. See Post v. State, 298 Ga. 241,
256-257 (3) (b) (779 SE2d 624) (2015); Isaacs v. State, 257 Ga. 126, 128 (355 SE2d
644) (1987).

                                          23